Newman, J.
The first question which the court submitted to the jury was the ascertainment of the true line according to the deeds. This question the jury solved in favor of the plaintiffs, and I cannot see that its finding in that respect is against the weight of the evidence. This was the second trial of that issue upon practically the same evidence with the same result, and under those circumstances trial courts are cautious about setting aside a second verdict. Brown v. Paterson Paper Co., 69 N. J. L. 474.
The next question which was submitted to the jury was whether there had been a practical location of the line by prior owners and an acquiescence by the respective' owners as to such location. The evidence on that score was not extremely specific, and the jury resolved that question against the defendants.
*526The court took from the jury the question of the consideration of adverse possession, and, it seems to me, properly so. Both the defendants and also their predecessor in title disclaimed any intention of claiming any property not embraced within the description contained in the deed, and disclaimed any intention of claiming title by adverse possession. This prevents a recovery on that ground. Folkman v. Myers, 86 N. J. L. 29.
Binding no error in the trial, and that the verdict is not against the weight of the evidence, the rule is discharged, with costs.